Opinion filed May 9, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00219-CR
                                  __________

            DOMONIQUE XAVIER WILLIAMS, Appellant
                            V.
                THE STATE OF TEXAS, Appellee

                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 15867


                     MEMORANDUM OPINION
      The jury convicted Appellant, Domonique Xavier Williams, of the offense of
tampering with physical evidence. Appellant pleaded true to an enhancement
allegation, and the jury assessed his punishment at confinement for twenty years and
a fine of $10,000. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant subsequently filed a response and two supplemental responses to
counsel’s Anders brief. We have reviewed Appellant’s responses. In addressing an
Anders brief and a pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree with counsel
that no arguable grounds for appeal exist.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


May 9, 2019                                                                 PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2